Order entered December 19, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00018-CR

                          THOMAS EDWARD GRACE, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 401-80198-2009


                                           ORDER
       The Court GRANTS appellant’s December 17, 2013 motion to extend time to file his

brief. The appellant’s brief received on December 17, 2013 is considered properly filed.



                                                     /s/   LANA MYERS
                                                           JUSTICE